Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2015

                           No. 04-15-00648-CR and 04-15-00649-CR

                                   Antoine D. HENDERSON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2011CR10023 and 2012CR6073
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER

        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-15-00648-CR and 04-15-00649-CR consolidated. The parties must file motions, briefs, and
other pleadings as if the appeals were one but put both appeal numbers in the style of the case.
The cases must be argued together in one brief, as in a single appeal, and if oral argument is
requested and granted, the entire case must be argued as a single appeal, with the total time limit
for each party equal to the ordinary time limit for a party in a single appeal.

        However the record in each case will remain separate and, if supplementation of the
record becomes necessary, the supplemental material must be filed in each appeal to which it
applies. The court will dispose of both appeals in the same judgment, opinion, and mandate.

       The record in these appeals is complete. We order appellant’s brief in the consolidated
appeals due December 17, 2015.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court